Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-24-2003

Herman v. Millville
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2040




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Herman v. Millville" (2003). 2003 Decisions. Paper 438.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/438


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     IN THE UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                            ____________________________

                                      NO. 02-2040
                              ___________________________

                                   DEBBIE A. HERMAN,
                                            Appellant

                                               v.

         CITY OF MILLVILLE; CITY OF MILLVILLE POLICE DEPARTMENT;
       PATRICIA AIKEN, PATROLMAN; CHRISTOPHER GROFF, PATROLMAN;
         MARIA BONILLA; SHERRY TROUT; JILLIAN BONILLA; JOHN DOE,
         LAW ENFORCEM ENT OFFICERS and/or EMPLOYEES OF THE CITY
               OF M ILLVILLE (1-100) fictitious names, jointly, severally,
                              and/or in the alternative
                        _____________________________

                      On Appeal From the United States District Court
                              For the District of New Jersey
                                 (D.C. No. 00-cv-02930)
                           District Judge: Jerome B. Simandle
                           _____________________________

                            Argued February 25, 2003
  Before: BECKER , Chief Judge, SCIRICA ** , Circuit Judge, and SHADUR *** , District
                      *

                                     Judge

                                 (Opinion Filed May 5, 2003)




  *
      Judge Becker completed his term as Chief Judge on May 4, 2003.
  **
       Judge Scirica succeeded to the position of Chief Judge on May 4, 2003.
  ***
     Honorable Milton I. Shadur, United States District Judge for the Northern District of
Illinois, sitting by designation.
                                   _________________________

                                   ORDER AMENDING OPINION
                                   __________________________


       The caption in the not precedential opinion in this case is amended to correct the
spelling of the name of Appellees’ counsel. The correct spelling is Marczyk.

                                          BY THE COURT:

                                           /s/Edward R. Becker
                                          __________________________
                                                 Circuit Judge

Filed: June 23, 2003